*596OPINION.
Ajrundell:
The taxpayer, Clarence E. Pope, claimed in his re* turns for the years in question that a valuation of $5,000 should be placed on the brick building located on the property, for the purpose of depreciation, and this valuation was conceded to be correct and was used by the Commissioner in making his determination. The evidence clearly establishes the fair market' value of the buildings, both brick and frame, to be $30,000 at the time of the purchase of the property in 1914. No evidence was introduced as to the value of the property at the date of acquisition by Mrs. Pope of a three-fourths interest therein. It therefore becomes necessary to approve the Commissioner’s determination in the appeal of Mrs. Clarence E. Pope.